The Court of Errors seeing the important principle involved in this contest, and that it concerned them as the court of last resort, to see that the republic should receive no detriment, took the case into careful consideration; and thereupon it was adjudged, that the constable could not recover his $1,75, upon the agreement set up as the foundation of his action, as the act was one done in the performance of his official duty; and it was against the statute (2 R. S. 650, § 5,) to take any-thing beyond legal fees. The Court therefore, reversed the Judgment.
Judgment reversed, 18 to 5.